Title: [Diary entry: 16 June 1788]
From: Washington, George
To: 

Monday 16th. Thermometer at 62 in the Morning, 70 at Noon and 70 at Night. Wind at So. Et. Morning & evening clear but cloudy between. Finished plowing the New grd. at the Mansn. House about Noon to day. The ferry Plows went home—the others to Plowing at French’s for Pease. The hands from Muddy hole were weeding the New ground Corn with their Hoes. At the Ferry, Frenchs, D. Run and River Plantations the People were Weeding of Corn with Hoes. The Plows throwing furrows to it and at the River breaking up for B. Wheat. Returned home this evening as has been mentioned already.